Exhibit 24(b)(4.119) Voya Retirement Insurance and Annuity Company ENDORSEMENT In order to reflect amendments to the Internal Revenue Code ("Code") made pursuant to the Small Business Jobs Act of 2010, the Contract is hereby amended by this Endorsement. This Endorsement is part of the Contract to which it is attached. The provisions of this Endorsement supersede any conflicting provisions in the Contract or in any prior endorsements. The purpose of this Endorsement is to amend the Contract to permit Roth after-tax contributions as described in the Code (as amended), if permitted under a Governmental 457(b) program for which this Contract is issued. A Participant Roth Account is added to the Contract as follows: Participant Roth Account - This account will be credited with Net Purchase Payments (or, if applicable, Net Deposits, Net Contributions or Contributions) that represent participant Roth after-tax salary reduction amounts pursuant to Code Section 402A, if any, and the portion of any transfer or rollover (which may include distributions from a Participant's plan account that is rolled over to the Participant's designated Roth account in the same plan) attributable to such amounts. The description of Individual Account or Participant Account, if it appears in the Contract to which this Endorsement is attached, is amended to include the Participant Roth Account as described in this paragraph. Maintenance Fee/Participant Account Charge (whichever is applicable, if any) (may also be referred to as a charge assessed on each anniversary of the Individual Account effective date): We may deduct all or a portion of the Maintenance Fee or Participant Account Charge applicable to the Contract, if any, from the Participant Roth Account. Withdrawal Charges (Surrender Fees) if any: For purposes of the following provision, the term "withdrawal charge" refers to "withdrawal charge" or "surrender fee" as those terms are used in the Contract: Except as provided below, any withdrawal charge specified in the Contract that is applicable to a withdrawal of amounts attributable to a lump sum payment or an installment payment will apply in the same manner to a withdrawal of amounts attributable to the same type of payment made to a Participant Roth Account. In the case of a withdrawal charge for a participant installment account that is based on the number of Purchase Payment Cycles or Deposit Cycles (Cycles) completed, the number of Cycles completed for the Participant Roth Account will be determined independently from the number of Cycles completed for any other participant installment account of the participant, with the following exception. At the time we first establish a Participant Roth Account or any other participant installment account for a participant, we will credit the new participant installment account with the same number of Purchase Payments or Deposits as were made, if any, to the existing participant installment account with the greatest number of Purchase Payments or Deposits.
